Case 1:21-cv-03046-AMD-LB Document 1 Filed 05/28/21 Page 1 of 12 PageID #: 1




DORSEY & WHITNEY LLP
Bruce R. Ewing
51 West 52nd Street
New York, New York 10019
(212) 415-9200

Attorneys for Plaintiff
Franci Cohen

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
FRANCI COHEN,                                                  :
                                                               :
                                    Plaintiff,                 :
                                                               :
                     - against -                               :
                                                               :   COMPLAINT WITH JURY
SUNRISE APPAREL GROUP, LLC,                                    :   DEMAND
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------X

        Plaintiff Franci Cohen (“Cohen” or “Plaintiff”), by her attorneys, Dorsey & Whitney

LLP, for her Complaint against defendant Sunrise Apparel Group, LLC (“Sunrise” or

“Defendant”) alleges as follows:

                                                 Introduction

        1.       The claims asserted in this action arise out of Defendant’s effort to obtain for

itself rights in the family of “SPIDER” trademarks adopted and used by Plaintiff for more than

fifteen years in connection with directly competitive physical fitness programs, services and

equipment. Defendant’s obvious goal is to push Plaintiff out of the market while simultaneously

causing confusion among consumers that will eviscerate the goodwill Plaintiff has established in

her family of marks. Plaintiff has brought this action to put an end to this wrongful conduct.

        2.       Plaintiff is a small businesswoman who has built up a successful physical fitness

business through a great deal of hard work and a substantial investment of time and resources.
Case 1:21-cv-03046-AMD-LB Document 1 Filed 05/28/21 Page 2 of 12 PageID #: 2




That she has been able to make a success of her business using trademarks like SPIDERBANDS,

SPIDERDOME and SPIDERKIX, among others, particularly throughout the COVID-19

pandemic, is testament to the goodwill she has created in those marks. But Defendant cares

nothing for any of this and has begun offering physical fitness and related goods and services

under designations like SPIDERKICK and SPIDER FIT. And when the U.S. Patent &

Trademark Office (the “PTO”) refused to register some of Defendant’s “SPIDERKICK”

designations because it recognized the likelihood of confusion they would cause with Plaintiff’s

SPIDERKIX trademark, Defendant filed a petition to cancel Plaintiff’s registration for that mark,

asserting wholly unfounded claims of abandonment in an effort to bully Plaintiff into consenting

to Defendant’s confusing use.

        3.      In order to bring an end to Defendant’s effort to divest Plaintiff of her valuable

trademark rights and simultaneously to prevent ongoing violations of those rights and confusion

in the marketplace, Plaintiff asks that this Court grant her an award of injunctive relief, damages

and related relief.

                                     Parties, Jurisdiction and Venue

        4.      Plaintiff Franci Cohen is an individual who resides at 952 East 9th Street,

Brooklyn, New York.

        5.      Upon information and belief, defendant Sunrise is a limited liability company

organized under the laws of the State of California with its principal place of business at 801 S.

Figueroa Street, Suite 2500, Los Angeles, California.

        6.      This is a civil action arising out of Defendant’s infringement of federally

registered trademarks owned and used by Plaintiff, in violation of §§ 32(1) and 43(a) of the U.S.




                                                  2
Case 1:21-cv-03046-AMD-LB Document 1 Filed 05/28/21 Page 3 of 12 PageID #: 3




Trademark Act of 1946, as amended (the “Lanham Act”), 15 U.S.C. §§ 1114(1), 1125(a), as well

as the statutory and common law of the State of New York.

       7.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331 and 1338.

       8.      Upon information and belief, this Court has personal jurisdiction over Defendant

pursuant to CPLR 301, because, upon information and belief, Defendant maintains a New York

Office located at 1450 Broadway, New York, New York, and pursuant to CPLR 302, by virtue of

its commission of tortious conduct as described herein in the State of New York and this District,

and its transaction of business within the State of New York and this District. Venue is proper in

this District pursuant to 28 U.S.C. §§ 1391(b) and (c).

  Cohen’s SPIDER Family of Trademarks and the Business She Has Built Around Them

       9.      Cohen is a physical fitness instructor who has developed innovative workout

programs based on principles of “compound movements,” in which the body is required to use

multiple body parts and muscles. Through this process, multiple body systems are engaged both

simultaneously and differently, while working with more than one apparatus, and fluctuating

back and forth between aerobic and anaerobic energy zones, throughout different planes of

motion.

       10.     In the late 1990s, Cohen launched her business under a family of distinctive

trademarks containing the term SPIDER, a term she adopted because the movements taught by

Cohen resemble spider legs as they move from side to side. The specific terms Cohen adopted

for her physical fitness programs and services are:

       -       SPIDERBANDS, for a program centered around suspension and aerial concepts,
               in which participants leverage gravity and their own body weight, to integrate the
               various systems of the body in an effective and innovative way. Cohen also uses



                                                 3
Case 1:21-cv-03046-AMD-LB Document 1 Filed 05/28/21 Page 4 of 12 PageID #: 4




              and has used SPIDERBANDS as the trademark for the weight-bearing apparatus
              used in many of her SPIDER physical fitness programs.

       -      SPIDERBOUNCE, for a program that uses the gravitational force of a rebounder
              with the weight bearing resistance of the SPIDERBANDS apparatus.

       -      SPIDERDOME, for a program that combines the dynamic, reactive surface of the
              bosu with the weight bearing resistance of the SPIDERBANDS apparatus.

       -      SPIDERCYCLE, for a program that combines the use of the SPIDERBANDS
              apparatus with indoor cycling.

       -      SPIDERBOX, for a program that combines standard boxing techniques on a free-
              standing heavy bag with the SPIDERBANDS apparatus.

       -      SPIDERKIX, for a program that combines the use of the SPIDERBANDS
              apparatus with kickboxing techniques, minus the gloves.

       11.    Cohen has registered all of these designations with the PTO on the Principal

Trademark Register, as set forth below:

 Reg. No.       Trademark                    Goods/Services

4,788,292       SPIDERBANDS                Exercise equipment and accessories, namely,
                                           hanging resilient bands, bars, work-out gloves, and
                                           accessory handle grips for sporting equipment; gym
                                           equipment and accessories, namely, hanging
                                           resilient bands, bars, work-out gloves, and
                                           accessory handle grips for sporting equipment

                                           Physical fitness training and instruction services;
                                           Exercise and physical fitness conditioning classes

4,640,777       SPIDERBOUNCE               Physical fitness studio services, namely, providing
                                           group exercise instruction, equipment, and
                                           facilities; Physical fitness training of individuals
                                           and groups

4,640,779       SPIDERCYCLE                Physical fitness studio services, namely, providing
                                           group exercise instruction, equipment, and
                                           facilities; Physical fitness training of individuals
                                           and groups




                                               4
Case 1:21-cv-03046-AMD-LB Document 1 Filed 05/28/21 Page 5 of 12 PageID #: 5




4,640,781       SPIDERBOX                   Physical fitness studio services, namely, providing
                                            group exercise instruction, equipment, and
                                            facilities; Physical fitness training of individuals
                                            and groups

4,640,775       SPIDERDOME                  Physical fitness studio services, namely, providing
                                            group exercise instruction, equipment, and
                                            facilities; Physical fitness training of individuals
                                            and groups

4,640,782       SPIDERKIX                   Physical fitness studio services, namely, providing
                                            group exercise instruction, equipment, and
                                            facilities; Physical fitness training of individuals
                                            and groups

       12.    Over time, Cohen’s business grew significantly, from classes offered at gyms in

Brooklyn and New Jersey to additional locations, including a SPIDERBANDS studio that

operated on a pilot basis in 2017 and 2018 in Union Square in Manhattan. Cohen and her

SPIDER physical fitness programs were the subject of press coverage during this period,

including in Vogue, People and Cosmopolitan magazines, national and local New York City

television, and The New York Times. After the pilot SPIDERBANDS studio proved successful,

Cohen began discussions with third parties about expanding her business further through a

licensing program, beginning with a plan to open up additional SPIDERBANDS locations on the

west coast.

       13.    Unfortunately, in part due to the COVID-19 pandemic that caused Plaintiff’s

business to suffer customer losses because in-person workouts were no longer feasible, with all

classes moving online, and in part due to Defendant’s actions described below, Plaintiff has been

unable to grow her business further in the way she had planned. Notwithstanding, she continues

to own valuable common law and registration rights in her SPIDER family of marks that are

consistently and continuously advertised and promoted together, with an emphasis on their

common SPIDER component.


                                                5
Case 1:21-cv-03046-AMD-LB Document 1 Filed 05/28/21 Page 6 of 12 PageID #: 6




       14.     By virtue of her continuous and substantial use of the SPIDER family of marks

for decades and the quality of Plaintiff’s services and goods offered under those marks, Plaintiff

has developed substantial, valuable goodwill with respect to such marks.

                                Defendant’s Wrongful Activities

       15.     Upon information and belief, Defendant had constructive, if not actual, notice of

Plaintiff’s family of registered SPIDER marks pursuant to Section 22 of the Lanham Act, 15

U.S.C. § 1072, prior to its adoption and use of the designations at issue in this action and/or

confusingly similar variations thereof.

       16.     Notwithstanding such notice, in or about 2019, upon information and belief,

Defendant, either directly or through a licensee, began offering physical fitness services and

related goods under the trademark SPIDERKICK, as well as the trademark SPIDER FIT. Much

like Plaintiff, the services offered by or through Defendant under the SPIDERKICK and SPIDER

FIT trademarks focus on physical fitness, exercise and related subjects, and they also encompass

related goods and physical fitness equipment.

       17.     In 2019, Defendant filed a series of trademark applications for SPIDER KICK

that encompassed, among others things:

               -       Retail store services in the fields of clothing, and sporting goods, and gym
                       products

               -       Audio visual recordings featuring and promoting fitness and sporting
                       events; box sets, namely, gift sets containing audio visual recordings, and
                       bonus items in the nature of fitness books, art prints, and posters; cases,
                       covers, and sleeves for electronic apparatus, namely, cameras, cell phones,
                       portable media players, PDAs, tablet computers, laptops, e-book readers,
                       GPS devices, and computer peripherals; downloadable audio and visual
                       recordings featuring fitness and sporting events; downloadable audio and
                       visual recordings featuring and promoting fitness, sporting events and
                       entertainment content provided via a global computer network or video-
                       on-demand service; downloadable computer wallpaper and screen saver
                       software; downloadable image files relating to fitness and sporting


                                                 6
Case 1:21-cv-03046-AMD-LB Document 1 Filed 05/28/21 Page 7 of 12 PageID #: 7




                       entertainment; downloadable software providing access to entertainment-
                       related content and allows users to socialize and interact with other users;
                       prerecorded content in the nature of audio and video recordings relating to
                       fitness and sporting events; mouse pads; musical video recordings

               -       Boxing and mixed martial arts gloves; protective padding for martial arts,
                       boxing, mixed martial arts, and fitness; sports equipment for boxing and
                       martial arts, namely, protective bras; sports equipment for boxing and
                       martial arts, namely, boxing gloves, mixed martial arts gloves, punching
                       mitts, shin guards, belly protectors, and groin protectors

               -       Personal fitness training services; providing fitness and exercise studio
                       services; providing facilities for physical fitness training

In each instance, registration for SPIDER KICK was refused for these goods and services by the

PTO based on Plaintiff’s preexisting registration for SPIDERKIX because of a likelihood of

confusion between the respective marks for such goods and services.

       18.     But rather than dispute the PTO’s conclusions, Defendant instead filed a petition

for cancellation of Plaintiff’s SPIDERKICK trademark registration, on November 21, 2019, by

asserting falsely that Plaintiff had abandoned her rights in such mark in a transparent effort to

divest her of her valuable trademark rights and/or bully her into consenting to the registration of

Defendant’s SPIDER marks. And not only that, even though the PTO had concluded that

confusion was likely between the parties’ marks for the goods and services at issue, Defendant

has knowingly continued to offer goods and services under the trademark SPIDERKICK, as well

as SPIDER FIT, without authorization from Plaintiff and in a manner designed to confuse, and

that has actually confused, consumers.

       19.     Defendant has therefore not only engaged in misconduct that has caused and will

continue to cause irreparable harm to Plaintiff and to the goodwill embodied in Plaintiff’s

distinctive SPIDER Marks, it has compounded its misconduct by engaging in acts of bad faith so




                                                 7
Case 1:21-cv-03046-AMD-LB Document 1 Filed 05/28/21 Page 8 of 12 PageID #: 8




that it can push Plaintiff out of the marketplace. Such acts will continue unless restrained by this

Court.

         20.   Plaintiff has no adequate remedy at law.

                                 FIRST CLAIM FOR RELIEF

                                 Trademark Infringement Under
                                 Section 32(1) of the Lanham Act

         21.   Plaintiff repeats and realleges each and every allegation set forth in all of the

preceding paragraphs as if fully set forth herein.

         22.   Defendant’s conduct constitutes willful infringement of Plaintiff’s registered

family of SPIDER marks in violation of Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).

         23.   As a proximate result of Defendant’s actions, Plaintiff has suffered and will

continue to suffer damage to her business, goodwill and reputation embodied in her SPIDER

family of distinctive trademarks. Such injury to Plaintiff is ongoing and irreparable and is not

fully compensable by an award of monetary damages.

         24.   Plaintiff is entitled to a permanent injunction against Defendant as well as other

remedies available under the Lanham Act, including, but not limited to, compensatory damages,

treble damages, corrective advertising, disgorgement of profits, pre-and post-judgment interest,

and attorneys’ fees and costs.

                                 SECOND CLAIM FOR RELIEF
                          Infringement and Use of False Designations
                    of Origin Under Section 43(a)(1)(A) of the Lanham Act

         25.   Plaintiff repeats and realleges each and every allegation set forth in all of the

preceding paragraphs as if fully set forth herein.

         26.   Defendant’s conduct constitutes willful infringement, unfair competition and the



                                                     8
Case 1:21-cv-03046-AMD-LB Document 1 Filed 05/28/21 Page 9 of 12 PageID #: 9




knowing use of false designations of origin and false descriptions and representations in

connection with services and products placed into the stream of commerce in violation of Section

43(a)(1)(A) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A).

       27.     As a proximate result of Defendant’s actions, Plaintiff has suffered and will

continue to suffer damage to her business, goodwill and reputation embodied in her SPIDER

family of distinctive trademarks. Such injury to Plaintiff is ongoing and irreparable and is not

fully compensable by an award of monetary damages.

       28.     Plaintiff is entitled to a permanent injunction against Defendant as well as other

remedies available under the Lanham Act, including, but not limited to, compensatory damages,

treble damages, corrective advertising, disgorgement of profits, pre-and post-judgment interest,

and attorneys’ fees and costs.

                                 THIRD CLAIM FOR RELIEF

              Common Law Trademark Infringement and Unfair Competition

       29.     Plaintiff repeats and realleges each and every allegation set forth in all of the

preceding paragraphs as if fully set forth herein.

       30.     Defendant’s unlawful activities, as alleged above and undertaken in bad faith,

constitute trademark infringement and unfair competition in violation of the common law of the

State of New York

       31.     As a proximate result of Defendant’s actions, Plaintiff has suffered and will

continue to suffer damage to her business, goodwill and reputation embodied in her SPIDER

family of distinctive trademarks. Such injury to Plaintiff is ongoing and irreparable and is not

fully compensable by an award of monetary damages.




                                                     9
Case 1:21-cv-03046-AMD-LB Document 1 Filed 05/28/21 Page 10 of 12 PageID #: 10




       32.       Plaintiff is entitled to a permanent injunction against Defendant as well as other

remedies available under New York law, including, but not limited to, compensatory damages,

treble damages, punitive damages, corrective advertising, disgorgement of profits, pre-and post-

judgment interest, and attorneys’ fees and costs.

                                 FOURTH CLAIM FOR RELIEF

                 Dilution in Violation of New York General Business Law § 360-l

       33.       Plaintiff repeats and realleges each and every allegation set forth in all of the

preceding paragraphs as if fully set forth herein.

       34.       Defendant’s unlawful activities, as alleged above, constitute dilution of Plaintiff’s

family of distinctive SPIDER trademarks in violation of New York General Business Law § 360-

1.

       35.       As a proximate result of Defendant’s actions, Plaintiff has suffered and will

continue to suffer damage to her business, goodwill and reputation embodied in her SPIDER

family of distinctive trademarks. Such injury to Plaintiff is ongoing and irreparable and is not

fully compensable by an award of monetary damages.

       36.       Plaintiff is entitled to a permanent injunction against Defendant as well as other

remedies available under New York law.

       WHEREFORE, Plaintiff prays for a judgment:

       1.        Permanently enjoining and restraining Defendant, its officers, agents, servants,

employees, licensees, attorneys, successors or assigns, and all persons or entities acting in

concert or participation with them or any of them, from the manufacture, distribution, offering

for sale, sale, advertising and/or promotion in the United States of any physical fitness services

or goods that:



                                                   10
Case 1:21-cv-03046-AMD-LB Document 1 Filed 05/28/21 Page 11 of 12 PageID #: 11




       (i) uses or depict in any way the term SPIDER accompanied by terms that would be

perceived as connoting the type of physical fitness services and goods offered by Cohen,

including but not limited to the designations SPIDERKICK and SPIDER FIT, any variations

thereof, or any other designation that is confusingly similar to Plaintiff’s family of distinctive

SPIDER trademarks; and

       (ii) any other false designation of origin or false description or representation or any other

thing calculated or likely to cause confusion or mistake in the mind of the trade or public or to

deceive the trade or public into believing that Defendant’s business and products are in any way

associated or affiliated with or related to Plaintiff’s SPIDER products or Plaintiff.

       2.      Directing Defendant to deliver up to Plaintiff for destruction or other disposition,

within thirty (30) days of the entry of final judgment herein, any and all goods, accessories,

labels, hang tags, signs, prints and advertising or promotional materials in its possession or

within its custody or control that bear any designation in violation of Plaintiff’s rights as decreed

herein, together with all means of making the same.

       3.      Directing Defendant to file with the Court and serve on counsel for Plaintiff,

within thirty days after entry of any injunction issued by the Court in this action, a sworn written

statement as provided in 15 U.S.C. § 1116.

       4.      Directing Defendant to account to Plaintiff for its profits arising from the conduct

complained of herein, pursuant to 15 U.S.C. § 1117(a) and New York law, together with pre-

judgment and post-judgment interest thereon.

       5.      Awarding Plaintiff her actual damages incurred as a consequence of Defendant’s

wrongful conduct as described herein, pursuant to 15 U.S.C. § 1117(a) and New York law,

together with pre-judgment and post-judgment interest thereon.



                                                 11
Case 1:21-cv-03046-AMD-LB Document 1 Filed 05/28/21 Page 12 of 12 PageID #: 12
